DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3. 	Applicant's arguments filed on November 22, 2022, regarding rejection of claims 1-11 under 35 U.S.C. 103, have been fully considered but they are not persuasive.
A. § 103 rejection of claim 1
Regarding claim 1, as amended, applicant argues claim 1 is in condition for allowance, because applied references Watfa ‘967 (US 2013/0258967), 3GPP ‘682 (3GPP, "Selection of DCN", SA WG2 Meeting #111, S2-153682, pp. 1-5, October 2015), and Kim ‘834 (US 9,860,834) do not disclose “receiving a NAS accept message comprising information of the second network slice to be used by the mobile terminal and information related to a tracking area, from the core network node, in response to a transmission of the NAS request message comprising the information of the first network slice with no information of the second network slice“ (See Remarks, page 8, lines 22-27).
	First, applicant argues that Kim ‘834 discloses that the TAU accept message is transmitted to a UE, rather than disclosing “comprising information of the second network slice to be used by the mobile terminal and information related to a tracking area” (See Remarks, page 9, para 2). 
Examiner respectfully disagrees. Examiner notes that 3GPP ‘682 discloses “receiving a NAS accept message comprising information of the second network slice to be used by the mobile terminal” (Fig. 5.x.2-1, page 3, para 4, page 4, para 2-10; UE sends the NAS message requesting Initial Attach, including the first DCN Selection Assistance information; the NAS message is forwarded to the serving node; the serving node retrieves subscribed UE Usage Type information; the serving node determines that the first DCN Selection Assistance information does not match the retrieved UE Usage Type information, and sends the second, new DCN Selection Assistance information to the UE in a NAS Accept message; UE updates its stored DCN Selection Assistance information; UE sends another NAS message comprising the second, new DCN Selection Assistance information; thus, UE receives the NAS Accept message comprising the second DCN Selection Assistance information to be used by the UE). Further, examiner notes that Kim ‘834 discloses “receiving a NAS accept message comprising information related to a tracking area” (FIG. 12, col. 8:6-34, col. 18:63-67, and col. 19:1-18; UE repeatedly transmits a NAS request message that is a tracking area update (TAU) request message to MME#A; after the UE recognizes that MME#A is disabled, the UE transmits to eNodeB#A a TAU request message without a MME ID; eNodeB#A selects MME#B that is in a normal state; MME#B transmits a NAS accept message that is a TAU accept message to the UE; the TAU accept message includes GUTI/P-TMSI information allocated by MME#B to the UE, to be used by the UE in a subsequent TAU request message; thus, the UE receives a NAS accept message comprising information related to a tracking area).
	Second, applicant argues that Kim ‘834 discloses that the MME transmits a TAU accept message to the UE in response to the TAU request message from the UE, rather than disclosing receiving a NAS accept message in response to a transmission of the NAS request message comprising the information of the first network slice (See Remarks, page 9, para 3). 
Examiner respectfully disagrees. Examiner notes that 3GPP ‘682 discloses “receiving a NAS accept message comprising information of the second network slice to be used by the mobile terminal, from the core network node, in response to a transmission of the NAS request message comprising the information of the first network slice with no information of the second network slice” (Fig. 5.x.2-1, page 3, para 4, page 4, para 2-10; UE sends the NAS message requesting Initial Attach, including the first DCN Selection Assistance information; the NAS message is forwarded to the serving node; the serving node retrieves subscribed UE Usage Type information; the serving node determines that the first DCN Selection Assistance information does not match the retrieved UE Usage Type information, and sends the second, new DCN Selection Assistance information to the UE in a NAS Accept message; UE updates its stored DCN Selection Assistance information; UE sends another NAS message comprising the second, new DCN Selection Assistance information; thus, UE receives the NAS Accept message comprising the second DCN Selection Assistance information to be used by the UE, from the serving node, in response to UE’s transmission of the NAS message requesting Initial Attach comprising the first DCN Selection Assistance information, with no second DCN Selection Assistance information).
B. § 103 rejection of claims 6 and 11
Regarding claims 6 and 11, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 1. Relevant limitations claimed in claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claims 6 and 11.
C. § 103 rejection of claims 2-5 and 7-10
Regarding claims 2-5 and 7-10, applicant argues the claims are allowable by virtue of their dependencies from amended claims 1 and 6. Relevant limitations claimed in amended claims 1 and 6 are discussed above. Applicant does not present arguments regarding additional limitations claimed in dependent claims 2-5 and 7-10.

Claim Objections
4.	Claims 5 and 10 are objected to because of the following informalities:  
Claim 5 (line 2) and claim 10 (line 2) recite “the Visited Public Land Mobile Network (VPLMN)” and it should be - - a Visited Public Land Mobile Network (VPLMN) - -, as “the Visited Public Land Mobile Network (VPLMN)” lacks antecedent basis. 

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Watfa ‘967 (US 2013/0258967, “Watfa ‘967”), in view of 3GPP ‘682 (3GPP, "Selection of DCN", SA WG2 Meeting #111, S2-153682, pp. 1-5, (October 2015), “3GPP ‘682”), and further in view of Kim ‘834 (US 9,860,834, “Kim ‘834”).
Regarding claims 1 and 11, Watfa ‘967 teaches a communication method for a mobile terminal (Fig. 1B, para 30; WTRU 102), comprising:
transmitting a Non-Access Stratum (NAS) request message to a core network node via an access network node (Figs. 1C and 11, para 19, 39-40, and 77; WTRU is connected to eNodeB nodes of the radio access network (RAN), where the RAN is connected to the core network; WTRU sends a NAS request message to a core network node; thus, WTRU sends a NAS request message to a core network node via an eNodeB that is an access network node); 
receiving a NAS message from the core network node (Fig. 11, para 130; WTRU receives a NAS message sent by the MME; thus, WTRU receives a NAS message from the core network node), and
transmitting another NAS message to the core network node (para 29 and 77; WTRU includes multiple transceivers for communicating with different wireless networks over different wireless links; WTRU sends a NAS message to a core network node; thus, WTRU includes a second transmitter that sends a NAS message to another core network node in another wireless network).
Although Watfa ‘967 discloses transmitting a Non-Access Stratum (NAS) request message to a core network node via an access network node, Watfa ‘967 does not specifically disclose transmitting a Non-Access Stratum (NAS) request message comprising information of a first network slice with no information of a second network slice, to a core network node via an access network node. Further, although Watfa ‘967 discloses receiving a NAS message from the core network node, Watfa ‘967 does not specifically disclose receiving a NAS accept message comprising information of the second network slice to be used by the mobile terminal, from the core network node, in response to a transmission of the NAS request message comprising the information of the first network slice with no information of the second network slice. Furthermore, although Watfa ‘967 discloses transmitting another NAS message to the core network node, Watfa ‘967 does not specifically disclose transmitting another NAS message comprising the information of the second network slice, to the core network node. Moreover, Watfa ‘967 does not specifically disclose storing the information of the second network slice in the mobile terminal, in response to reception of the NAS accept message; and wherein a value of the information of the second network slice is determined by the core network node.
3GPP ‘682 discloses transmitting a Non-Access Stratum (NAS) request message comprising information of a first network slice with no information of a second network slice, to a core network node via an access network node (Fig. 5.x.2-1, page 3, para 4, page 4, para 2-10; UE sends a NAS message requesting Initial Attach, including DCN Selection Assistance information; the NAS message is forwarded to a serving node by a RAN node; serving node retrieves subscribed UE Usage Type information from HSS; serving node determines that DCN Selection Assistance information does not match the retrieved UE Usage Type information, and sends new DCN Selection Assistance information to the UE in a NAS Accept message; UE updates its stored DCN Selection Assistance information; thus, UE sends the NAS message requesting Initial Attach comprising a first DCN Selection Assistance information, with no second, new DCN Selection Assistance information, to the serving node via the RAN node); and
receiving a NAS accept message comprising information of the second network slice to be used by the mobile terminal, from the core network node, in response to a transmission of the NAS request message comprising the information of the first network slice with no information of the second network slice (Fig. 5.x.2-1, page 3, para 4, page 4, para 2-10; UE sends the NAS message requesting Initial Attach, including the first DCN Selection Assistance information; the NAS message is forwarded to the serving node; the serving node retrieves subscribed UE Usage Type information; the serving node determines that the first DCN Selection Assistance information does not match the retrieved UE Usage Type information, and sends the second, new DCN Selection Assistance information to the UE in a NAS Accept message; UE updates its stored DCN Selection Assistance information; UE sends another NAS message comprising the second, new DCN Selection Assistance information; thus, UE receives the NAS Accept message comprising the second DCN Selection Assistance information to be used by the UE, from the serving node, in response to UE’s transmission of the NAS message requesting Initial Attach comprising the first DCN Selection Assistance information, with no second DCN Selection Assistance information);
storing the information of the second network slice in the mobile terminal, in response to reception of the NAS accept message (Fig. 5.x.2-1, page 3, para 4, page 4, para 2-10; UE sends the NAS message requesting Initial Attach, including the first DCN Selection Assistance information; the NAS message is forwarded to the serving node; the serving node retrieves subscribed UE Usage Type information; the serving node determines that the first DCN Selection Assistance information does not match the retrieved UE Usage Type information, and sends the second, new DCN Selection Assistance information to the UE in a NAS Accept message; UE updates its stored DCN Selection Assistance information; UE sends another NAS message comprising the second, new DCN Selection Assistance information; thus, the UE stores the second DCN Selection Assistance information to be used by the UE, from the serving node, in response to the UE’s reception of the NAS Accept message); and 
transmitting another NAS message comprising the information of the second network slice, to the core network node (Fig. 5.x.2-1, page 3, para 4, page 4, para 2-10; UE sends the NAS message requesting Initial Attach, including the first DCN Selection Assistance information; the NAS message is forwarded to the serving node; the serving node retrieves subscribed UE Usage Type information; the serving node determines that the first DCN Selection Assistance information does not match the retrieved UE Usage Type information, and sends the second, new DCN Selection Assistance information to the UE in a NAS Accept message; UE updates its stored DCN Selection Assistance information; UE sends another NAS message comprising the second, new DCN Selection Assistance information; thus, the UE sends another NAS message comprising the second DCN Selection Assistance information, to the serving node), 
wherein a value of the information of the second network slice is determined by the core network node (Fig. 5.x.2-1, page 3, para 4, page 4, para 2-10; UE sends the NAS message requesting Initial Attach, including the first DCN Selection Assistance information; the NAS message is forwarded to the serving node; the serving node retrieves subscribed UE Usage Type information; the serving node determines that the first DCN Selection Assistance information does not match the retrieved UE Usage Type information, and sends the second, new DCN Selection Assistance information to the UE in a NAS Accept message; thus, the serving node determines the second DCN Selection Assistance information to send).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Watfa ‘967’s mobile terminal that transmits a NAS request message, to include 3GPP ‘682’s UE that sends the NAS message requesting Initial Attach comprising a first DCN Selection Assistance information. The motivation for doing so would have been to enable local content sharing (3GPP ‘682, Introduction, lines 16-17).
Although Watfa ‘967 in combination with 3GPP ‘682 discloses receiving a NAS accept message comprising information of the second network slice to be used by the mobile terminal, from the core network node, Watfa ‘967 in combination with 3GPP ‘682 does not specifically disclose receiving a NAS accept message comprising information related to a tracking area. Further, although Watfa ‘967 in combination with 3GPP ‘682 discloses storing the information of the second network slice in the mobile terminal, in response to reception of the NAS accept message, Watfa ‘967 in combination with 3GPP ‘682 does not specifically disclose storing the information related to the tracking area in the mobile terminal.
Kim ‘834 teaches receiving a NAS accept message comprising information related to a tracking area (FIG. 12, col. 8:6-34, col. 18:63-67, and col. 19:1-18; UE repeatedly transmits a NAS request message that is a tracking area update (TAU) request message to MME#A; after the UE recognizes that MME#A is disabled, the UE transmits to eNodeB#A a TAU request message without a MME ID; eNodeB#A selects MME#B that is in a normal state; MME#B transmits a NAS accept message that is a TAU accept message to the UE; the TAU accept message includes GUTI/P-TMSI information allocated by MME#B to the UE, to be used by the UE in a subsequent TAU request message; thus, the UE receives a NAS accept message comprising information related to a tracking area);
storing the information related to the tracking area in the mobile terminal (FIG. 12, col. 8:6-34, col. 18:63-67, and col. 19:1-18; UE repeatedly transmits a NAS request message that is a tracking area update (TAU) request message to MME#A; after the UE recognizes that MME#A is disabled, the UE transmits to eNodeB#A a TAU request message without a MME ID; eNodeB#A selects MME#B that is in a normal state; MME#B transmits a NAS accept message that is a TAU accept message to the UE; the TAU accept message includes GUTI/P-TMSI information allocated by MME#B to the UE, to be used by the UE in a subsequent TAU request message; thus, the UE receives and stores information related to a tracking area).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the communication method for a mobile terminal that comprises transmitting a NAS request message of Watfa ‘967 and 3GPP ‘682, to include Kim ‘384’s UE that receives a NAS accept message comprising information related to a tracking area. The motivation for doing so would have been to address a problem of a UE experiencing service interruption when the UE sends a TAU request to an MME that is in an inability state (Kim ‘384, col. 7:61-67).
Regarding claim 6, Watfa ‘967 teaches a mobile terminal (Fig. 1B, para 30; WTRU 102), comprising:
a transmitter configured to transmit a Non-Access Stratum (NAS) request message to a core network node via an access network node (Figs. 1B, 1C, and 11, para 19, 30, 39-40, and 77; WTRU 102 includes a transceiver 120; WTRU is connected to eNodeB nodes of the radio access network (RAN), where the RAN is connected to the core network; WTRU sends a NAS request message to a core network node; thus, WTRU includes a transmitter that sends a NAS request message to a core network node via an eNodeB that is an access network node); 
a receiver configured to receive a NAS message from the core network node (Figs. 1B and 11, para 30 and 130; WTRU 102 includes a transceiver 120; WTRU receives a NAS message sent by the MME; thus, WTRU includes a receiver that receives a NAS message from the core network node),
wherein the transmitter is further configured to transmit another NAS message to the core network node (para 29 and 77; WTRU includes multiple transceivers for communicating with different wireless networks over different wireless links; WTRU sends a NAS message to a core network node; thus, WTRU includes a second transmitter that sends a NAS message to the core network node).
Although Watfa ‘967 discloses a mobile terminal, comprising: a transmitter configured to transmit a Non-Access Stratum (NAS) request message to a core network node via an access network node, Watfa ‘967 does not specifically disclose transmit a Non-Access Stratum (NAS) request message comprising information of a first network slice with no information of a second network slice, to a core network node via an access network node. Further, although Watfa ‘967 discloses a receiver configured to receive a NAS message from the core network node, Watfa ‘967 does not specifically disclose receive a NAS accept message comprising information of the second network slice to be used by the mobile terminal, from the core network node, in response to a transmission of the NAS request message comprising the information of the first network slice with no information of the second network slice. Furthermore, although Watfa ‘967 discloses wherein the transmitter is further configured to transmit another NAS message to the core network node, Watfa ‘967 does not specifically disclose transmit another NAS message comprising the information of the second network slice, to core network node. Moreover, Watfa ‘967 does not specifically disclose storing the information of the second network slice in the mobile terminal, in response to reception of the NAS accept message; wherein a value of the information of the second network slice is determined by the core network node.
3GPP ‘682 discloses transmit a Non-Access Stratum (NAS) request message comprising information of a first network slice with no information of a second network slice, to a core network node via an access network node (Fig. 5.x.2-1, page 3, para 4, page 4, para 2-10; UE sends a NAS message requesting Initial Attach, including DCN Selection Assistance information; the NAS message is forwarded to a serving node by a RAN node; serving node retrieves subscribed UE Usage Type information from HSS; serving node determines that DCN Selection Assistance information does not match the retrieved UE Usage Type information, and sends new DCN Selection Assistance information to the UE in a NAS Accept message; UE updates its stored DCN Selection Assistance information; thus, UE sends the NAS message requesting Initial Attach comprising a first DCN Selection Assistance information, with no second, new DCN Selection Assistance information, to the serving node via the RAN node); and
receive a NAS accept message comprising information of the second network slice to be used by the mobile terminal, from the core network node, in response to a transmission of the NAS request message comprising the information of the first network slice with no information of the second network slice (Fig. 5.x.2-1, page 3, para 4, page 4, para 2-10; UE sends the NAS message requesting Initial Attach, including the first DCN Selection Assistance information; the NAS message is forwarded to the serving node; the serving node retrieves subscribed UE Usage Type information; the serving node determines that the first DCN Selection Assistance information does not match the retrieved UE Usage Type information, and sends the second, new DCN Selection Assistance information to the UE in a NAS Accept message; UE updates its stored DCN Selection Assistance information; UE sends another NAS message comprising the second, new DCN Selection Assistance information; thus, UE receives the NAS Accept message comprising the second DCN Selection Assistance information to be used by the UE, from the serving node, in response to UE’s transmission of the NAS message requesting Initial Attach comprising the first DCN Selection Assistance information, with no second DCN Selection Assistance information); and
storing the information of the second network slice in the mobile terminal, in response to reception of the NAS accept message (Fig. 5.x.2-1, page 3, para 4, page 4, para 2-10; UE sends the NAS message requesting Initial Attach, including the first DCN Selection Assistance information; the NAS message is forwarded to the serving node; the serving node retrieves subscribed UE Usage Type information; the serving node determines that the first DCN Selection Assistance information does not match the retrieved UE Usage Type information, and sends the second, new DCN Selection Assistance information to the UE in a NAS Accept message; UE updates its stored DCN Selection Assistance information; UE sends another NAS message comprising the second, new DCN Selection Assistance information; thus, the UE stores the second DCN Selection Assistance information to be used by the UE, from the serving node, in response to the UE’s reception of the NAS Accept message); 
transmit another NAS message comprising the information of the second network slice, to core network node (Fig. 5.x.2-1, page 3, para 4, page 4, para 2-10; UE sends the NAS message requesting Initial Attach, including the first DCN Selection Assistance information; the NAS message is forwarded to the serving node; the serving node retrieves subscribed UE Usage Type information; the serving node determines that the first DCN Selection Assistance information does not match the retrieved UE Usage Type information, and sends the second, new DCN Selection Assistance information to the UE in a NAS Accept message; UE updates its stored DCN Selection Assistance information; UE sends another NAS message comprising the second, new DCN Selection Assistance information; thus, the UE sends another NAS message comprising the second DCN Selection Assistance information, to the serving node), and
wherein a value of the information of the second network slice is determined by the core network node (Fig. 5.x.2-1, page 3, para 4, page 4, para 2-10; UE sends the NAS message requesting Initial Attach, including the first DCN Selection Assistance information; the NAS message is forwarded to the serving node; the serving node retrieves subscribed UE Usage Type information; the serving node determines that the first DCN Selection Assistance information does not match the retrieved UE Usage Type information, and sends the second, new DCN Selection Assistance information to the UE in a NAS Accept message; thus, the serving node determines the second DCN Selection Assistance information to send).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Watfa ‘967’s mobile terminal that transmits a NAS request message, to include 3GPP ‘682’s UE that sends the NAS message requesting Initial Attach comprising a first DCN Selection Assistance information. The motivation for doing so would have been to enable local content sharing (3GPP ‘682, Introduction, lines 16-17).
Although Watfa ‘967 in combination with 3GPP ‘682 discloses receive a NAS accept message comprising information of the second network slice to be used by the mobile terminal, from the core network node, Watfa ‘967 in combination with 3GPP ‘682 does not specifically disclose receive a NAS accept message comprising information related to a tracking area. Further, although Watfa ‘967 in combination with 3GPP ‘682 discloses storing the information of the second network slice in the mobile terminal, in response to reception of the NAS accept message, Watfa ‘967 in combination with 3GPP ‘682 does not specifically disclose storing the information related to the tracking area in the mobile terminal.
Kim ‘834 teaches receive a NAS accept message comprising information related to a tracking area (FIG. 12, col. 8:6-34, col. 18:63-67, and col. 19:1-18; UE repeatedly transmits a NAS request message that is a tracking area update (TAU) request message to MME#A; after the UE recognizes that MME#A is disabled, the UE transmits to eNodeB#A a TAU request message without a MME ID; eNodeB#A selects MME#B that is in a normal state; MME#B transmits a NAS accept message that is a TAU accept message to the UE; the TAU accept message includes GUTI/P-TMSI information allocated by MME#B to the UE, to be used by the UE in a subsequent TAU request message; thus, the UE receives a NAS accept message comprising information related to a tracking area); and
storing the information related to the tracking area in the mobile terminal (FIG. 12, col. 8:6-34, col. 18:63-67, and col. 19:1-18; UE repeatedly transmits a NAS request message that is a tracking area update (TAU) request message to MME#A; after the UE recognizes that MME#A is disabled, the UE transmits to eNodeB#A a TAU request message without a MME ID; eNodeB#A selects MME#B that is in a normal state; MME#B transmits a NAS accept message that is a TAU accept message to the UE; the TAU accept message includes GUTI/P-TMSI information allocated by MME#B to the UE, to be used by the UE in a subsequent TAU request message; thus, the UE receives and stores information related to a tracking area).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the mobile terminal of Watfa ‘967 and 3GPP ‘682, to include Kim ‘384’s UE that receives a NAS accept message comprising information related to a tracking area. The motivation for doing so would have been to address a problem of a UE experiencing service interruption when the UE sends a TAU request to an MME that is in an inability state (Kim ‘384, col. 7:61-67).
7.	Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Watfa ‘967, in view of 3GPP ‘682, further in view of Kim ‘384, and further in view of Jin ‘968 (US 2017/0041968, “Jin ‘968”).
Regarding claims 2 and 7, Watfa ‘967 in combination with 3GPP ‘682 and Kim ‘384 discloses all the limitations with respect to claims 1 and 6, respectively, as outlined above.
However, Watfa ‘967 in combination with 3GPP ‘682 and Kim ‘384 does not specifically disclose wherein the value of the information of the second network slice is determined based on subscription information.
Jin ‘968 teaches wherein the value of the information of the second network slice is determined based on subscription information (para 9 and 12; mobility management entity (MME) receives a packet data network (PDN) connection establishment request from the UE, wherein the PDN connection establishment request carries a PDN identifier access point name (APN); the MME subsequently selects the core network gateway according to the APN and subscription information of the UE, and sends a session establishment request to the core network gateway; thus, the MME determines the identity of the core network gateway that is the network slice, according to the subscription information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined communication method for a mobile terminal that comprises transmitting a NAS request message of Watfa ‘967, 3GPP ‘682, and Kim ‘384, to include Jin ‘968’s MME that determines the identity of the core network gateway that is the network slice, according to the subscription information. The motivation for doing so would have been to implement flexible control on a bearer and implement transmission of a service data flow of a terminal device by using multiple access technologies (Jin ‘968, para 7).
8.	Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Watfa ‘967, in view of 3GPP ‘687, further in view of Kim ‘384, and further in view of Ramle ‘059 (US 2014/0274059, “Ramle ‘059”).
Regarding claims 3 and 8, Watfa ‘967 in combination with 3GPP ‘682 and Kim ‘384 discloses all the limitations with respect to claims 1 and 6, respectively, as outlined above.
However, Watfa ‘967 in combination with 3GPP ‘682 and Kim ‘384 does not specifically disclose wherein the value of the information of the second network slice is determined based on configuration in the core network node.
Ramle ‘059 teaches wherein the value of the information of the second network slice is determined based on configuration in the core network node (FIG. 6, para 76-88; in a handover procedure, the source core network node receives a request for handover of the UE from the source location to the target shared location, where the target shared location is a MOCN or GWCN core node; the source core network node selects the second target PLMN based on local configuration in the source core network node; the source core network node selects the target core network node based on the information indicating the second target PLMN; thus, the target core network node is determined based on the local configuration in the source core network node).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined communication method for a mobile terminal that comprises transmitting a NAS request message of Watfa ‘967, 3GPP ‘682, and Kim ‘384, to include Ramle ‘059’s target core network node that is determined based on the local configuration in the source core network node. The motivation for doing so would have been address the problem of a user equipment being denied services in case of an incorrect PLMN selection (Ramle ‘059, para 28-29 and 34).
9.	Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Watfa ‘967, in view of 3GPP ‘68, further in view of Kim ‘384, and further in view of Kuchibhotla ‘255 (US 2005/0090255, “Kuchibhotla ‘255”).
Regarding claims 4 and 9, Watfa ‘967 in combination with 3GPP ‘682 and Kim ‘384 discloses all the limitations with respect to claims 1 and 6, respectively, as outlined above.
However, Watfa ‘967 in combination with 3GPP ‘682 and Kim ‘384 does not specifically disclose wherein the first network slice is related to Home Public Land Mobile Network (HPLMN).
Kuchibhotla ‘255 teaches wherein the first network slice is related to Home Public Land Mobile Network (HPLMN) (FIG. 1, para 17-18; separate core networks are identified by different core network identities, such as the corresponding PLMN identities; when attempting to connect to a network, a device sends a connection request which includes the identity of the corresponding HPLMN; thus, core network information is related to the corresponding HPLMN).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined communication method for a mobile terminal that comprises transmitting a NAS request message of Watfa ‘967, 3GPP ‘682, and Kim ‘384, to include Kuchibhotla ‘255’s core network information that is related to the HPLMN. The motivation for doing so would have been to address the problem of a network system information message having limited space available to communicate identities of multiple core networks sharing a common access network (Kuchibhotla ‘255, para 2).
10.	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Watfa ‘967, in view of 3GPP ‘68, further in view of Kim ‘834, and further in view of Zisimopoulos ‘375 (US 9,888,375, “Zisimopoulos ‘375”).
Regarding claims 5 and 10, Watfa ‘967 in combination with 3GPP ‘682 and Kim ‘834 discloses all the limitations with respect to claims 1 and 6, respectively, as outlined above.
However, Watfa ‘967 in combination with 3GPP ‘682 and Kim ‘384 does not specifically disclose wherein the first network slice is related to the Visited Public Land Mobile Network (VPLMN).
Zisimopoulos ‘375 teaches wherein the first network slice is related to the Visited Public Land Mobile Network (VPLMN) (col. 6:45-52; MME core network node is located in a visiting PLMN).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the communication method for a mobile terminal that comprises transmitting a NAS request message of Watfa ‘967, 3GPP ‘682, and Kim ‘384, to include Zisimopoulos ‘375’s MME core network node that is located in a visiting PLMN. The motivation for doing so would have been to provide a network entity for managed remote IP access, improved to a remote private IP network (Zisimopoulos ‘375, col. 5:34-36).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474